DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3,4 ,13,17 , 19 & 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US pub no. 2019/0067398 A1) in view of Uehara (US pub no. 2007/0155182 A1) in view of Doi (US Pub no. 2008/0283840 A1- provided in IDS) in view of Furukawa (US Pub no. 2013/0037870 A1)
Regarding claim 1, Liu et al discloses a manufacturing method of a display substrate(fig. 2a-2h), comprising manufacturing a top-gate type thin film transistor on a side of a base substrate(20), wherein manufacturing the top-gate type thin film transistor on the side of the base substrate(20) comprises: forming an active layer(40); wherein before the step of forming the active layer(40) [0050], the manufacturing method further comprises: forming a light shielding layer(21) on the base substrate (20), the active layer (40) being opposite to the light shielding layer (21)[0047][0050] Fig. 2c; and forming a first insulation layer (30)covering the light shielding layer (21) on a side of 

forming a first via hole (701) and a second via hole (702) communicated to the active layer (40) which has been subjected to the conductive treatment[0053], orthographic projections of the first via hole (701)and the second via hole (702)on the base substrate (20)being respectively located at two opposite sides of the orthographic projection of the gate electrode (60) on the base substrate (20)(fig. 2g)[0053];

forming a source electrode(S) and a drain electrode(D) on a side of the second insulation layer (70)away from the base substrate(20), the source electrode(S) and the drain electrode(D) being connected to the active layer(40) which has been subjected to the conductive treatment respectively through the first via hole and the second via hole[0053]; forming a third via hole (703)communicated to the first insulation layer(30), an orthographic projection of the third via hole (703)on the base substrate(20) being spaced apart from an orthographic projection of the active layer(40) on the base substrate(20) fig. 2f; and

forming a fourth via hole (the via hole formed in element 30 of 703) communicated to the light shielding layer (21), an orthographic projection of the fourth via hole (the via hole formed in element 30 of 703) on the base substrate (20)coinciding with the orthographic projection of the third via hole(via hole in element 70 of 703)on the base 

wherein the fourth via hole( the via hole formed in element 30 of 703), the first via hole (701)and the second via hole(702) are formed by one patterning process[0053], 
 Liu et al fail to teach forming a gate insulation film layer, a gate film layer and a photoresist film layer sequentially on a side of the active layer away from the base substrate; exposing the photoresist film layer to a light using a mask as a protection mask, and developing the exposed photoresist film layer until the developed photoresist film layer has a thickness of 1.8-2.2 µm and a slope angle that is not less than 70°;
over-etching the gate film layer to form a gate electrode using the developed photoresist film layer as a protection mask, an orthographic projection of the gate electrode on the base substrate being located within a region of an orthographic projection of the developed photoresist film layer on the base substrate; over-etching the gate insulation film layer by a gaseous corrosion method to form a gate insulation layer using the developed photoresist film layer as a protection mask; peeling off the photoresist film layer remaining on a surface of the gate electrode; and performing a conductive treatment to the active layer using the gate insulation layer as a protection mask, wherein an edge of the orthographic projection of the gate electrode on the base substrate is spaced apart from an edge of the orthographic projection of the developed photoresist film layer on the base substrate by 1 to 1.5 µm; and wherein an orthographic projection of the gate insulation layer on the base substrate is located within a region of 
However, Uehara et al discloses forming a gate insulation film layer(203a) [0079], a gate film layer (204a/205a)and a photoresist film layer (206)sequentially on a side of the active layer(202) away from the base substrate(201) fig. 5a-5f; exposing the photoresist film layer(206a) to a light using a mask as a protection mask[0080][0026] fig. 4a, and developing the exposed photoresist film layer (206a)until the developed photoresist film layer has a thickness and a slope angle [0080]; over-etching the gate film layer(204a/205a) to form a gate electrode(204c/205c) using the developed photoresist film layer as a protection mask[0081-0085], an orthographic projection of the gate electrode (204c/205c)on the base substrate(201) being located within a region of an orthographic projection of the developed photoresist film layer(206c) on the base substrate(201); over-etching the gate insulation film layer (203d)by a gaseous corrosion method to form a gate insulation layer using the developed photoresist film layer (206a/206c)as a protection mask[0085]; peeling the photoresist film layer remaining on a surface of the gate electrode [0088] [0120]; and performing a conductive treatment to the active layer using the gate insulation layer as a protection mask [0088]. Uehara et al fails to teach the photoresist film thickness of 1.8-2.2 µm and photoresist film slope angle not less than 70. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a photoresist film thickness of 1.8-2.2 µm through routine experimentation since in the case where the 
Furthermore, since Uehara et al discloses controlling the density of the photo-absorbant, which is contained in the resist, it is possible to control the taper angle of the side wall of the resist. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a photoresist film slope of not less than 70 degrees through routine experimentation to optimize the stability of the resist since a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation In re Antonie, 559 F.2d 618, 195 USPQ6 (CCPA 1977). It would have been obvious to one of ordinary to one of ordinary skill in the art before the effective filing date of the invention to modify Liu et al with the teachings of Uehara et al in order to set the dimension of the channel direction to a predetermined dimension.
Liu et al in view of Uehara et al discloses all the claim limitations above but fails to teach wherein an edge of the orthographic projection of the gate electrode on the base substrate is spaced apart from an edge of the orthographic projection of the developed photoresist film layer on the base substrate by 1 to 1.5 µm; and wherein an orthographic projection of the gate insulation layer on the base substrate is located within a region of the orthographic projection of the developed photoresist film layer on the base substrate, and an edge of a side of the gate insulation layer close to the gate electrode exceeds an edge of the gate electrode.
However, Doi et al teaches a method of manufacturing a thin film transistor(fig. 9k-9M) wherein an edge of the orthographic projection of a gate electrode (29a/29b)on 
Liu et al in view of Uehara et al in view of Doi et al discloses all the claim limitations above but fails to teach the third via hole is formed by a different process.
However, Furukawa et al teaches a manufacturing process of a semiconductor device comprising forming an opening 40 in the same step on which the gate electrode (14) is formed while contact holes 43 to 46 were etched simultaneously, where contact hole 44 is in communication with opening 40 [0077] fig. 3e.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Liu et al , 

Regarding claim 3, Uehara et la discloses wherein the gate insulation film layer is over-etched for an over-etching time of (20%~30%}*t by the gaseous corrosion method, where t is a normal time period during which the gate insulation film layer is etched to a predetermined depth [0081 -0086]

Regarding claim 4, Uehara et al discloses, wherein a gas atmosphere of the gaseous corrosion comprises carbon tetrafluoride (CF-O at a flow rate Minute (SCCM) and oxygen (O2) at a flow rate [0081-0086] but fails to teach 2000 to 2500 seem and 200 to 650 seem respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date to achieve flow rates of 2000 to 2500 seem and 200 to 650 seem respectively through routine experimentation since "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Allen 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 13, Liu et al discloses wherein after forming the source electrode (S) and the drain electrode (D)on the side of the second insulation layer (70)away from the base substrate (20), the manufacturing method further comprises:
forming a passivation layer (90) on a side of the source electrode(S) and the drain electrode away from the base substrate(20 ) [0060] fig. 2h.

Regarding claim 19, Liu et al in view of Uehara et al in view of Doi et al in view of Furukawa et al. discloses a display substrate manufactured by the manufacturing method of the display substrate according to claim 1 (refer to claim 1/Liu et al fig. 2a-2h [0047-0053]/Uehara et al [0079-0088]/ Doi et al (fig. 9k-9m)/Furukawa et al( [0077] fig. 3).

Regarding claim 20, Liu et al in view of Uehara et al in view of Doi et al in view of Furukawa et al. discloses a display device, comprising the display substrate according to claim 17(refer to claim 1 and claim 17(Liu et al fig. 2a-2h [0047-0053]/Uehara et al [0079-0088]/ Doi et al (fig. 9k-9m)/Furukawa et al( [0077] fig. 3).
Claims 2 & 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US pub no. 2019/0067398 A1) in view of Uehara (US pub no. 2007/0155182 A1) in view of Doi (US Pub no. 2008/0283840 A1- provided in IDS) and Furukawa (US Pub no. 2013/0037870 A1)as applied to claim 1 and further in view of Takehashi (US Pub no. 2004/0229415 A1)
Regarding claim 2, Liu et al as modified by Uehara et al & Doi et al & Furukawa et al discloses all the claim limitations of claim 1 but fails to teach wherein exposing the photoresist film layer to the light comprises: without exposing a region of the photoresist 
Takehashi et al discloses wherein exposing the photoresist film layer (84) to the light comprises: without exposing a region of the photoresist film layer (84} corresponding to the gate electrode (4) to be formed, fully exposing a region corresponding to an etched region of the gate film layer to the light (fig. 4(3}}. It would have been obvious to one of ordinary skill In the art before the effective filing date of the invention to further modify Liu et al, Uehara et al , Doi et al, Furukawa et al. with the teachings of Takehashi et al in order to develop the photoresist layer.
Regarding claim 18, Liu et al as modified by Uehara et al , Doi et al & Furukawa et al as modified by  Takehashi et al  discloses a display substrate manufactured by the manufacturing method of the display substrate according to claim 2 (see claim 1/claim 2) (Liu et al fig. 2a-2h [0047-0053]/Uehara et al [0079-0088]/ Doi et al (fig. 9k-9m)/Furukawa ([0077]fig. 3e).
.Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 13, & 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813